



Exhibit 10.1


Summary of Revised 2020 and 2021 Non-Employee Director Compensation Program
IHS Markit Ltd.
Effective May 1, 2020


Director Compensation


Our nonemployee directors receive compensation for their service on our Board of
Directors, subject to and in accordance with the IHS Markit Ltd. Non-Employee
Director Equity Compensation Policy (the “Director Compensation Policy”).


Beginning May 1, 2020, each of our nonemployee directors will receive annual
cash retainers and equity awards, as described in the table below. The cash
retainers received by the nonemployee directors may be converted into deferred
stock units.


Annual Director Compensation
Beginning May 1, 2020
Beginning December 1, 2020
Annual Board Retainer
$45,000
$67,500
Lead Independent Director Retainer
$50,000
$50,000
Committee Chair Retainer:
$30,000
$30,000
Annual Equity Award (1)
$180,000
$180,000
(1) On the day of the Company’s annual general meeting of shareholders each
year, each nonemployee director shall receive an award consisting of restricted
stock units whose underlying shares shall have, on the date of grant, a fair
market value equal to $180,000. Such awards will vest on the earlier to occur
of: (i) the date of the first annual general meeting of shareholders occurring
in the fiscal year immediately following the grant date and (ii) the first
anniversary of the grant date, unless the Board expressly determines otherwise.
Directors may choose to defer receipt of the shares underlying the restricted
stock units until after their termination of service.



Non-Employee Director Compensation (cash and equity) shall be prorated for any
partial period of service in accordance with the Director Compensation Policy.


All equity awards for nonemployee directors will be issued pursuant to the IHS
Markit Ltd. 2014 Equity Incentive Award Plan and the Director Compensation
Policy.


We provide liability insurance for our directors and officers. In addition, our
nonemployee directors are reimbursed for reasonable expenses.







